                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                                (AT KNOXVILLE)

LYNDEN DIBBLE,                                    )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )   Civil Action No. 3:19-cv-00381
                                                  )
FELICIA VAN ASTEN,                                )
                                                  )
              Defendant.                          )


                           ANSWER AND COUNTER-COMPLAINT

       The Defendant, Felicia Van Asten (“Ms. Van Asten”), by and through her undersigned

counsel, respectfully files this Answer and Counter-Complaint in response to the Complaint filed

by the Plaintiff, Lynden Dibble (“Mr. Dibble”):

                                          ANSWER

       1.     Paragraph 1 of the Complaint is admitted.

       2.     Paragraph 2 of the Complaint is admitted.

       3.     Paragraph 3 of the Complaint is admitted.

       4.     Paragraph 4 of the Complaint is admitted.

       5.     Paragraph 5 of the Complaint is admitted.

       6.     Paragraph 6 of the Complaint is admitted.

       7.     Paragraph 7 of the Complaint does not require a response.

       8.     Paragraph 8 of the Complaint is admitted.

       9.     Paragraph 9 of the Complaint is admitted. For further response, Ms. Van Asten

avers that the subject real property (hereinafter, the “Property”) consists of a single-family




                                                  1
residence situated upon approximately 1.75 acres. The Property was conveyed to Ms. Van Asten

by her late father, Herbert Thornton, by Quitclaim Deed dated June 21, 2017.

       10.     In response to Paragraph 10 of the Complaint, it is admitted that Mr. Dibble spent

money on remodeling and renovating her Property. Ms. Van Asten also spent money of her own

on remodeling and renovating the Property. However, Ms. Van Asten only allowed Mr. Dibble to

spend his money on her Property based upon Mr. Dibble’s promise that he was going to marry her

and that the parties would make the Property “their” home together. It is also admitted that Ms.

Van Asten agreed to execute a quitclaim deed conveying a one half (1/2) interest in her Property

to Mr. Dibble, but once again, her agreement to execute a quitclaim deed was expressly

conditioned upon Mr. Dibble fulfilling his promise that he would marry her – which never

happened. In fact, Mr. Dibble broke his promise when he ended their relationship and moved back

to the Atlanta area in July 2019, leaving Ms. Van Asten’s Property in a state of utter disrepair,

such that it is functionally uninhabitable. For further response, Ms. Van Asten affirmatively avers

that she never executed a deed of any sort in favor of Mr. Dibble. The remainder of Paragraph 10

is denied, and strict proof thereof is demanded at trial

       11.     Paragraph 11 of the Complaint is admitted insofar as the parties did hire Brad

Richardson (“Mr. Richardson) and Premier Construction and Restoration, LLC (“Premier”) to

perform remodeling and renovation work upon the Property.           It is also admitted that Mr.

Richardson and Premier performed extensive demolition and other work on the Property from

approximately January 2019 through approximately June 2019. With respect to Exhibit A attached

to the Complaint, however, Ms. Van Asten can neither admit nor deny that the document is a true,

complete and accurate reproduction of the written agreement that she signed when the parties hired




                                                  2
Mr. Richardson and Premier; therefore, the authenticity of Exhibit A is denied and strict proof

thereof is demanded at trial.

       12.     In response to Paragraph 12 of the Complaint, it is admitted that Mr. Dibble spent

money on remodeling and renovating her Property. However, Ms. Van Asten is without sufficient

information to either admit or deny that all of the monies contemplated in Paragraph 12 were in

fact spent on remodeling and renovating her Property, nor does she have sufficient information to

admit or deny the authenticity, truthfulness or the accuracy of the documents attached as collective

Exhibit B to the Complaint; therefore, all of the foregoing matters are denied, and strict proof

thereof is demanded at trial.

       13.     Paragraph 13 of the Complaint is admitted insofar as it is true the parties are no

longer in a romantic relationship, because Mr. Dibble ended their relationship and moved back to

the Atlanta area in July 2019. Therefore, to the extent that Paragraph 13 of the Complaint asserts

or implies that the relationship was mutually terminated, Ms. Van Asten denies the same, and strict

proof thereof is demanded at trial.

       14.     Paragraph 14 of the Complaint is admitted insofar as it is true that Ms. Van Asten

has refused to execute a quitclaim deed conveying any interest in her Property to Mr. Dibble. As

stated hereinabove, her agreement to execute a quitclaim deed conveying a one half (1/2) interest

in the Property to Mr. Dibble was expressly conditioned upon Mr. Dibble fulfilling his promise

that he would marry her – which he did not fulfill – therefore, she has refused to sign a deed to her

Property. Moreover, it is denied that Mr. Dibble spent any monies “on her behalf” to remodel and

renovate her Property. It is also denied that the Property was ever “their” home. The Property

would have been “their” home if Mr. Dibble had fulfilled his promise that he would marry her.




                                                 3
The remainder of the allegations contained in Paragraph 14 of the Complaint are denied, and strict

proof thereof is demanded at trial.

       15.      In response to Paragraph 15 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any amount for monies that he expended on remodeling or renovating

her Property.

       16.      Paragraph 16 of the Complaint does not require a response.

       17.      In response to Paragraph 17 of the Complaint, Ms. Van Asten denies that the parties

ever had a contract whereby Mr. Dibble agreed to put money into her Property in exchange for her

executing a quitclaim deed conveying a one half (1/2) interest in the Property. However, Ms. Van

Asten asserts that the parties did have a contract between them whereby Ms. Van Asten agreed to

allow Mr. Dibble to engage a contractor to perform remodeling and renovations to her Property,

and she also agreed to execute a quitclaim deed conveying a one half (1/2) interest in her Property

to Mr. Dibble, in exchange for his promise to marry her and to make the Property “their” home.

Before she allowed him to spend any money on renovations to her Property, Mr. Dibble did in fact

promise her (on multiple occasions) that he would marry her and that the parties would make her

Property “their” home. However, he subsequently broke his promise to marry her when he ended

their relationship in July 2019 and moved back to the Atlanta area to be closer to his adult children.

The remainder of the allegations contained in Paragraph 17 of the Complaint are denied, and strict

proof thereof is demanded at trial.

       18.      In response to Paragraph 18 of the Complaint, Ms. Van Asten re-alleges her answer

to Paragraph 17 of the Complaint, as set forth above and as if set forth herein verbatim.

       19.      In response to Paragraph 19 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any damages from her in connection with any monies that he allegedly



                                                  4
spent on renovations to her Property, because the parties never had a contract between them as

alleged by Mr. Dibble in Paragraphs 17 and 18 of his Complaint. The contract that the parties did

have between them was breached by Mr. Dibble when he ended their relationship in July 2019 and

moved back to the Atlanta area to be closer to his adult children. Finally, Ms. Van Asten denies

that Mr. Dibble is entitled to recover any punitive damages whatsoever. The remainder of the

allegations contained in Paragraph 19 of the Complaint are denied, and strict proof thereof is

demanded at trial.

       20.     Paragraph 20 of the Complaint does not require a response.

       21.     In response to Paragraph 21 of the Complaint, Ms. Van Asten re-alleges her answer

to Paragraph 17 of the Complaint, in its entirety and as set forth above, and as if set forth herein

verbatim. For further response, Ms. Van Asten alleges that there was a meeting of the minds

between the parties regarding the terms upon which she would agree to execute a quitclaim deed

conveying a one half (1/2) interest in her Property to Mr. Dibble, to wit, that Mr. Dibble promised

that he would marry her and that they would make her Property “their” home. Mr. Dibble breached

the parties’ agreement when he ended their relationship in July 2019 and moved back to the Atlanta

area to be closer to his adult children. Moreover, Ms. Van Asten denies that she is liable to Mr.

Dibble under any theory of quantum meruit, quasi contract or unjust enrichment whatsoever,

because Mr. Dibble actually left Ms. Van Asten in a much worse position than she was in before

she agreed to allow the renovation work to commence on her Property. Before the renovation

work, her Property was in a safe, habitable and comfortable condition. When Mr. Dibble moved

away, he left her Property in utter disrepair, such that it is functionally uninhabitable. Ms. Van

Asten estimates that it will cost between $100,000 and $150,000 to repair work that was performed

incorrectly and/or in an unworkmanlike manner, and to otherwise restore her Property to a safe,



                                                 5
habitable and comfortable condition. The remainder of the allegations contained in Paragraph 21

of the Complaint are denied, and strict proof thereof is demanded at trial.

       22.     In response to Paragraph 22 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any damages whatsoever from her, whether in restitution or otherwise.

       23.     Paragraph 23 of the Complaint does not require a response.

       24.     In response to Paragraph 24 of the Complaint, Ms. Van Asten states that it fails to

state a cognizable cause of action under Tennessee law. Alternatively, Ms. Van Asten asserts that

Mr. Dibble’s Complaint fails to allege sufficient facts to make out a prima facie case of “estoppel.”

For further response, Ms. Van Asten re-alleges and incorporates by reference all of her answers

above, as if set forth herein verbatim. Accordingly, Ms. Van Asten asserts that Mr. Dibble’s “third

cause of action” should be stricken in its entirety. The remainder of the allegations in Paragraph

24 are denied, and strict proof thereof is demanded at trial.

       25.     Paragraph 25 of the Complaint does not require a response.

       26.     In response to Paragraph 26 of the Complaint, Ms. Van Asten states that it fails to

state a cognizable cause of action under Tennessee law. For further response, Ms. Van Asten

asserts that Mr. Dibble is not entitled to assert a lien of any nature against her Property, for all of

the reasons set forth in this Answer and her Counter-Complaint below.

       27.     In response to Paragraph 27 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover a judgment against her of any sort, whether for money damages or

any other relief whatsoever.

       28.     Paragraph 28 of the Complaint does not require a response.

       29.     In response to Paragraph 29 of the Complaint, Ms. Van Asten states that it fails to

plead sufficient facts to make out a prima facie case of fraud under Tennessee law. Moreover, Ms.



                                                  6
Van Asten states that Mr. Dibble has failed to plead his fraud claim with the degree of particularity

that is required under the Federal Rules of Civil Procedure and other applicable law. Accordingly,

Ms. Van Asten asserts that Mr. Dibble’s “fifth cause of action” should be stricken in its entirety.

The remainder of the allegations in Paragraph 29 are denied, and strict proof thereof is demanded

at trial.

            30.   Paragraph 30 of the Complaint does not require a response.

            31.   In response to Paragraph 31 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any damages from her whatsoever. Moreover, Ms. Van Asten denies

that Mr. Dibble has suffered irreparable harm, or that Mr. Dibble is entitled to punitive damages,

or that she breached any contract between her and Mr. Dibble. Finally, Ms. Van Asten denies that

Mr. Dibble has any legal right to enjoy any “benefit of ownership” with respect to her Property.

            32.   In response to Paragraph 32 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any damages from her, including any punitive damages whatsoever.

Ms. Van Asten further denies that she “intentionally secured unjust enrichment” through Mr.

Dibble’s alleged generosity and kindness.

            33.   In response to Paragraph 33 of the Complaint, Ms. Van Asten denies that Mr.

Dibble is entitled to recover any damages from her, including any punitive damages whatsoever.

Ms. Van Asten further denies that she committed any act of fraud against Mr. Dibble.

            34.   Any allegations in the Complaint that have not been expressly admitted herein are

hereby denied, and strict proof thereof is demanded at trial.

            35.   Ms. Van Asten generally denies that Mr. Dibble is entitled to recover any damages

or other relief from her.




                                                  7
       36.       Ms. Van Asten also denies that Mr. Dibble is entitled to assert any lien(s) against

her Property or any other legal or equitable interest in her Property.

                           AFFIRMATIVE AND OTHER DEFENSES

       37.       Ms. Van Asten hereby re-alleges and incorporates by reference all of her responses

set forth hereinabove, as well as all of the allegations and averments set forth in her Counter-

Complaint below, as if set forth verbatim herein.

       38.       Ms. Van Asten asserts that any alleged contract between her and Mr. Dibble

regarding the renovations to her Property is unenforceable because it fails for want of

consideration.

       39.       Additionally and/or in the alternative, Ms. Van Asten asserts that any time and/or

money expended by Mr. Dibble in connection with the renovations to her Property was a gift to

her from Mr. Dibble based on his proclaimed love and affection for her (at that time).

       40.       Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, because Mr. Dibble materially breached his promise that he

would marry her, which constitutes a breach of contract under Tennessee law.

       41.       Additionally and/or in the alternative, Ms. Van Asten asserts that to the extent Mr.

Dibble’s Complaint alleges or implies that a partnership existed between her and Mr. Dibble –

whether a statutory partnership, a de facto partnership, or otherwise – such allegation is factually

and legally deficient because: (A) there was never a “business” or “profit” motive with respect to

any of the remodeling or renovations made to her Property, and/or (B) there was never a meeting

of the minds about any business or profit motive with respect to any of the alterations or

improvements made to her Property. To the contrary, all of the renovations and remodeling work

that was done to her Property was only allowed to proceed by Ms. Van Asten based on Mr.



                                                  8
Dibble’s promise that he would marry her and that her Property would be “their” primary

residence.

          42.   Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, based on the parties’ conduct and prior course of dealing.

          43.   Additionally and/or in the alternative, Ms. Van Asten relies upon the statute of

frauds, Tenn. Code Ann. § 29-2-101, to the fullest extent that it is applicable to this action.

          44.   Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, by the doctrines of waiver, laches, acquiescence and/or

estoppel.

          45.   Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, by the doctrine of accord and satisfaction.

          46.   Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, by the doctrine of equitable setoff.

          47.   Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble’s

claims are barred, in whole or in part, by the doctrine of unclean hands.

          48.   Additionally and/or in the alternative, Ms. Van Asten relies on the doctrine of

mistake as a defense to any claims asserted by Mr. Dibble.

          49.   Additionally and/or in the alternative, Ms. Van Asten asserts that she is excused

from any obligations to Mr. Dibble because Mr. Dibble failed to satisfy one or more conditions

precedent, namely, his promise that he would marry her, which was a condition to Ms. Van Asten’s

agreement that she would execute a quitclaim deed conveying a ½ interest in her Property to Mr.

Dibble.




                                                  9
        50.    Additionally and/or in the alternative, Ms. Van Asten asserts that Mr. Dibble cannot

prove any set of facts to show that Ms. Van Asten engaged in any fraudulent, deceitful, deceptive

or malicious conduct, all of which Ms. Van Asten expressly denies.

        51.    Additionally and/or in the alternative, Ms. Van Asten asserts that to the extent Mr.

Dibble has any viable cause(s) of action against her (which she denies), then Ms. Van Asten is

entitled to an equitable setoff as a result of Mr. Dibble’s wrongful conduct described in this Answer

and in the Counter-Complaint below.

        52.    Additionally and/or in the alternative, Ms. Van Asten asserts that to the extent Mr.

Dibble has any viable cause(s) of action against her (which she denies), Mr. Dibble failed to

mitigate his damages.

        53.    Additionally and/or in the alternative, Ms. Van Asten asserts that, to the extent Mr.

Dibble has any viable cause(s) of action against her (which she denies), Mr. Dibble assumed the

risk.

        54.    Ms. Van Asten respectfully reserves the right to amend this Answer to assert

additional defenses or affirmative defenses following the completion of discovery.

    WHEREFORE, Ms. Van Asten respectfully prays as follows:

        A.     That Mr. Dibble’s complaint be dismissed for failure to state a claim upon which

relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6);

        B.     That Mr. Dibble be denied all of the relief requested in his Complaint;

        C.     That Ms. Van Asten be awarded her reasonable attorneys’ fees, discretionary costs

and all other amounts to which she may be entitled under applicable law;

        D.     That the costs of this action be taxed to Mr. Dibble; and




                                                 10
        E.     That the Court award such other and further relief in Ms. Van Asten’s favor as the

Court may deem just and proper.



                                              *****



                                   COUNTER-COMPLAINT

       Pursuant to Fed. R. Civ. P. 13, Ms. Van Asten now assumes the role of Counter-Plaintiff

and files the following counterclaims against Mr. Dibble:

                            PARTIES, JURISDICTION & VENUE

       1.      Concerning the identity and citizenship of Mr. Dibble, Paragraph 1 of Mr. Dibble’s

complaint is re-alleged and incorporated herein by reference.

       2.      Concerning the identity and citizenship of Ms. Van Asten, Paragraphs 2 of Mr.

Dibble’s complaint is re-alleged by Ms. Van Asten and incorporated herein by reference.

       3.      Concerning jurisdiction and venue, Paragraphs 3, 4, 5 and 6 of Mr. Dibble’s

complaint are re-alleged by Ms. Van Asten and incorporated herein by reference.

                                  GENERAL ALLEGATIONS

       4.      Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

       5.      Ms. Van Asten and Mr. Dibble were in a romantic relationship while they both still

lived in the Atlanta area. Ms. Van Asten moved back to Roane County to be with her father, whose

health was failing. Before passing away, her father conveyed the Property to Ms. Van Asten with

the intention of giving her the Property to have as her personal residence.




                                                11
       6.      Ms. Van Asten and Mr. Dibble rekindled their romantic relationship and eventually

Mr. Dibble sold his home in Atlanta and moved to Roane County to be with her.

       7.      The parties talked about buying a house together one day and they explored various

options in that regard, but ultimately decided (for various reasons) not to do so.

       8.      Mr. Dibble suggested that they renovate and remodel Ms. Van Asten’s Property

and make it “their” home.

       9.      On multiple occasions, Ms. Van Asten insisted that before she would agree to allow

Mr. Dibble to spend any of his money for the purpose of renovating and remodeling her Property,

that the parties must get married -- or that Mr. Dibble must at least promise her that he would

marry her.

       10.     On more than one occasion, Mr. Dibble promised Ms. Van Asten that he would

marry her.

       11.     Mr. Dibble’s promise to marry Ms. Van Asten was witnessed by multiple other

people on multiple occasions.

       12.     Ms. Van Asten’s sisters and brother-in-law asked Mr. Dibble on multiple occasions

about his intentions with respect to marrying Ms. Van Asten, and on each occasion, he confirmed

that he intended and that he had promised her he would marry her.

       13.     On more than one occasion, Mr. Dibble also promised that when they got married,

they would make the Property “their” home together.

       14.     Based upon the promise that he would marry her, Ms. Van Asten agreed to allow

Mr. Dibble to spend his money for the purpose of renovating and remodeling her Property.

       15.     Also based upon the promise that he would marry her, Ms. Van Asten had an

attorney prepare a quitclaim deed for the purpose of conveying a one half (1/2) interest in her



                                                 12
Property to Mr. Dibble. She waited to sign the deed until they were actually married – which never

occurred.

       16.     The parties hired a contractor and construction commenced in January of 2019 and

continued through June of 2019.

       17.     The project encountered numerous delays and problems, mostly arising out of the

contractor’s incompetence, inability to properly schedule subcontractors, and/or his failure to

communicate clearly with the parties and with subcontractors.

       18.     In late June or early July of 2019, Mr. Dibble ended the parties’ relationship and he

moved back to the Atlanta area to be closer to his adult children.

       19.     Upon information and belief, Mr. Dibble bought a house in the Atlanta area in July

of 2019.

       20.     When he ended their relationship and moved back to the Atlanta area, Mr. Dibble

stopped making payments to the contractor who had been doing work on the Property, thus leaving

Ms. Van Asten’s home in total disarray and functionally uninhabitable.

       21.     The kitchen and bathrooms have been completely demolished and deconstructed,

flooring and walls have not been installed, electrical and plumbing items have not been completed,

and the house is functionally uninhabitable.

       22.     Ms. Van Asten estimates that it will cost between $100,000 and $150,000 to repair

work that was performed incorrectly and/or in an unworkmanlike manner, and to otherwise restore

her Property to a safe, habitable and comfortable condition.




                                                13
                                             COUNT I:

                                   BREACH OF CONTRACT

         23.   Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

         24.   Mr. Dibble promised Ms. Van Asten that he would marry her.

         25.   Based upon and in reliance upon his promise that he would marry her, Ms. Van

Asten agreed to allow Mr. Dibble to spend his money on remodeling and renovating her Property.

         26.   Also based upon his promise that he would marry her, Ms. Van Asten agreed to

execute a quitclaim deed to convey a one half (1/2) interest in her Property to Mr. Dibble, Mr.

Dibble entered into a contractual agreement for Mr. Dibble to manufacture batteries for Ms. Van

Asten.

         27.   Mr. Dibble ended the parties’ relationship and moved back to the Atlanta area in

July of 2019 to be closer to his adult children.

         28.   Mr. Dibble breached his promise that he would marry Ms. Van Asten.

         29.   A promise to marry is a legally binding contract under Tennessee law.

         30.   Ms. Van Asten reasonably relied upon Mr. Dibble’s promise.

         31.   As a direct and proximate result of Mr. Dibble’s breach of his promise to marry

her, Ms. Van Asten has incurred damages of at least One Hundred and Fifty Thousand Dollars

($150,000.00), which is the estimated cost to correct deficiencies and to restore her Property to a

safe, habitable and comfortable condition.

         32.   As a result of Mr. Dibble’s breach of contract, Ms. Van Asten is entitled to recover

a judgment for money damages against Mr. Dibble.




                                                   14
       33.     Mr. Dibble’s breach of the parties’ agreement was knowing, intentional and/or

malicious; therefore, Ms. Van Asten is also entitled to recover punitive damages in an amount that

is sufficient to punish Mr. Dibble and to deter similar conduct in the future.

                                             COUNT II:

                                DECLARATORY JUDGMENT

       34.     Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

       35.     An actual and justiciable controversy exists between Ms. Van Asten and Mr. Dibble

and Ms. Van Asten is entitled to declaratory relief pursuant to 28 U.S.C. § 2201 and/or Fed. R.

Civ. P. 57.

       36.     An actual dispute and controversy exists between Ms. Van Asten and Mr. Dibble

regarding the parties’ respective rights and obligations concerning the Property and the completion

of the remodeling and renovations thereto.

       37.     As a result of Mr. Dibble’s sudden termination of the parties’ relationship and his

decision to move away, Ms. Van Asten was left without the means to complete construction of the

renovations to her Property.

       38.     Since construction halted, the general contractor and subcontractors have threated

liens against her Property and other legal action against Ms. Van Asten for monies allegedly owed

for labor and materials that were allegedly incorporated into her Property.

       39.     Ms. Van Asten respectfully prays that this Court enter an order declaring the

respective rights and obligations of the parties including, without limitation, the following

declaratory relief:




                                                 15
               (a)     That Ms. Van Asten is not obligated to reimburse Mr. Dibble for any monies

that he spent for remodeling and renovating her Property because he did so gratuitously and as a

result of his proclaimed love and affection for her;

               (b)     Additionally and/or alternatively, that Ms. Van Asten is not obligated to

reimburse Mr. Dibble for any monies that he spent for remodeling and renovating her Property

because he breached his promise to marry her, which was the basis for her agreeing to allow any

of the remodeling and renovations to commence in the first place;

               (c)     That Mr. Dibble does not have, and is not entitled to any legal, equitable,

financial, possessory, or any other interest whatsoever in her Property; and

               (d)     That Mr. Dibble must indemnify and hold her harmless against any liens,

claims, suits or damages arising out of any liens or claims brought against Ms. Van Asten and/or

her Property by any contractor and/or subcontractors who furnished labor or materials to the

Property.

                                           COUNT III:

                                  PROMISSORY ESTOPPEL

       40.     Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

       41.     Ms. Van Asten relied upon Mr. Dibble’s promise that he would marry her and that

the parties would make her Property “their” home.

       42.     Ms. Van Asten’s reliance upon Mr. Dibble’s promise was reasonable.

       43.     Ms. Van Asten relied upon Mr. Dibble’s promise to her material detriment.




                                                 16
       44.     Mr. Dibble subsequently breached his promise by failing to marry her and by

moving away to Atlanta, leaving Ms. Van Asten with no way to complete construction of the

improvements, which in turn has resulted in her Property being functionally uninhabitable.

       45.     As a direct and proximate result of Ms. Van Asten’s reasonable and detrimental

reliance upon Mr. Dibble’s promise to marry her, Ms. Van Asten has incurred damages of at least

One Hundred and Fifty Thousand Dollars ($150,000.00), which is the estimated cost to correct

deficiencies and to restore her Property to a safe, habitable and comfortable condition.

       46.     As a result of Mr. Dibble’s breach of contract, Ms. Van Asten is entitled to recover

a judgment for money damages against Mr. Dibble.

                                          COUNT IV:

                                SLANDER / LIBEL OF TITLE

       47.     Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

       48.     Ms. Van Asten is the fee simple owner of the Property.

       49.     In his Complaint, Mr. Dibble has asserted an equitable lien and/or a lien lis pendens

against her Property.

       50.     Mr. Dibble has falsely asserted that he owns a legal or equitable interest in her

Property and has published the same by asserting the lien lis pendens.

       51.     Mr. Dibble has acted maliciously in asserting lien(s) against her Property.

       52.     As a direct and proximate result of Mr. Dibble asserting false claims and asserting

liens against her Property, Ms. Van Asten has suffered (and will continue to suffer) pecuniary loss

in an amount to be determined at trial.




                                                17
                                           COUNT V:

                       QUIET TITLE / REMOVAL OF LIS PENDENS

       53.     Ms. Van Asten re-alleges and incorporates all prior allegations of this Counter-

Complaint by reference, as if set forth herein verbatim.

       54.     Ms. Van Asten is the fee simple owner of the Property.

       55.     Ms. Van Asten also has exclusive possession and occupancy of the Property.

       56.     By asserting an equitable lien, a lien lis pendens, and other legal or equitable

interest(s) in the Property, Mr. Dibble has created a cloud on title to Ms. Van Asten’s Property.

       57.     Ms. Van Asten respectfully prays for a judgment from this Court declaring the

invalidity of any liens or other interest(s) asserted by Mr. Dibble and otherwise confirming her

exclusive and unencumbered fee simple and exclusive possessory title to the Property.

                                              *****

       58.     Ms. Van Asten respectfully reserves the right to amend this Counter-Complaint

following the completion of discovery.

       WHEREFORE, the Ms. Van Asten respectfully requests the following relief:

       A.      That Mr. Dibble be required to answer this Counter-Complaint within the time

required by the Federal Rules of Civil Procedure;

       B.      That Mr. Dibble be found liable for all of the claims, causes of action and damages

alleged hereinabove;

       C.      That this Court enter a judgment against Mr. Dibble and in favor of Ms. Van Asten

for compensatory damages in an amount of not less than One Hundred and Fifty Thousand Dollars

($150,000.00), plus pre- and post-judgment interest thereon at the highest rate permitted under

applicable law;



                                                18
       D.      That this Court also enter a judgment against Mr. Dibble and in favor of Ms. Van

Asten for punitive damages in an amount sufficient to punish Mr. Dibble for his intentional,

malicious and/or reckless conduct, and to discourage and deter similar conduct in the future;

       E.      That this Court enter a judgment against Mr. Dibble and in favor of Ms. Van Asten

equal to Ms. Van Asten’s reasonable attorneys’ fees and court costs incurred in defending and

prosecuting this action, to the fullest extent permitted under other applicable law;

       F.      That this Court enter an order declaring:

               (i)     That Ms. Van Asten is not obligated to reimburse Mr. Dibble for any monies

that he spent for remodeling and renovating her Property because he did so gratuitously and as a

result of his proclaimed love and affection for her;

               (ii)    Additionally and/or alternatively, that Ms. Van Asten is not obligated to

reimburse Mr. Dibble for any monies that he spent for remodeling and renovating her Property

because he breached his promise to marry her, which was the basis for her agreeing to allow any

of the remodeling and renovations to commence in the first place;

               (iii)   That Mr. Dibble does not have, and is not entitled to any legal, equitable,

financial, possessory, or any other interest whatsoever in her Property; and

               (iv)    That Mr. Dibble must indemnify and hold her harmless against any liens,

claims, suits or damages arising out of any liens or claims brought against Ms. Van Asten and/or

her Property by any contractor and/or subcontractors who furnished labor or materials to the

Property.

       G.      That this Court enter an order clearing title to the Property and confirming Ms. Van

Asten’s fee simple and exclusive possessory title to same; and




                                                 19
       H.      That Ms. Van Asten be awarded such further and other relief as this Court deems

just and proper.

       Respectfully filed this 4th day of October, 2019.

                                               LONG, RAGSDALE & WATERS, P.C.


                                           By: /s/ W. Michael Baisley               .
                                               ____
                                               W. Michael Baisley (TN BPR # 024304)
                                               1111 N. Northshore Dr., S-700
                                               Knoxville, Tennessee 37919
                                               Tel: (865) 584-4040
                                               Fax: (865) 584-6084
                                               mbaisley@lrwlaw.com

                                                Counsel for the Defendant / Counter-Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2019, a true copy of the foregoing document was filed
electronically with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing to the following:
                   □ U.S. Mail           J. Michael Clement, Esq.
                   □ Hand Delivery       108 S. Main Street
                   □ Fax                 P.O. Box 530
                   □ Email               Clinton, TN 37717-0530
                   □ FedEx
                   X CM/ECF


       Respectfully filed this 4th day of October, 2019.

                                               LONG, RAGSDALE & WATERS, P.C.


                                               /s/   W. Michael Baisley                   .
                                                     W. Michael Baisley (TN BPR # 024304)




                                                20
